UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 96-10417

                           (Summary Calendar)
                            _________________


           HARRY DEAN HAYNES,


                                   Plaintiff - Appellant,

           versus


           WAYNE SCOTT, Director, Texas Dep’t of Criminal
           Justice,   Institutional   Division;   RAYMOND
           VILLARREAL; CANALAS, LVN,


                                   Defendants - Appellees.



            Appeal from the United States District Court
                 For the Northern District of Texas
                          (5:95-CV-183-BA)

                            November 21, 1997

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the motion by Harry Dean Haynes for

reinstatement of his appeal is GRANTED.          IT IS ALSO ORDERED that

Haynes’ motion for leave to proceed on appeal in forma pauperis is

GRANTED.   See Haynes v. Scott, 116 F.3d 137, 140 (5th Cir. 1997).


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     Haynes argues that the magistrate judge lacked jurisdiction to

enter final judgment.          In light of Haynes’ written consent to

proceed to judgment before the magistrate judge, the magistrate

judge had jurisdiction.         See Neals v. Norwood, 59 F.3d 530, 532

(5th Cir. 1995).

     Haynes argues that the magistrate judge abused his discretion

by dismissing Haynes’ suit with prejudice for want of prosecution.

There is indication in the record that the clerk of the court’s

office had Haynes’ then-current address, although his change-of-

address letter was not filed in the case.            Moreover, there is

nothing    in   the   record   indicating   that   the   magistrate   judge

considered a lesser sanction before dismissing with prejudice.

Under these circumstances, the magistrate abused his discretion by

dismissing Haynes’ suit with prejudice for want of prosecution.

See McNeal v. Papasan, 842 F.2d 787, 789-93 (5th Cir. 1988).

     For the foregoing reasons, the judgment is VACATED and the

case is REMANDED for further proceedings consistent with this

opinion.




                                     -2-